


 

Exhibit 10.67

 

For Use Without Employment Agreement

 

Non-Qualified Stock Option Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT is effective as of the Grant Date, by and between the Participant
and Assured Guaranty Ltd. (the “Company”).

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Non-Qualified
Stock Option Award under the Plan; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1.  Terms of Award.   The following words and phrases used in this Agreement
shall have the meanings set forth in this paragraph 1:

 

(a)                                  The “Participant”
is                                    

 

(b)                                 The “Grant Date” is February 14, 2008.

 

(c)                                  The number of “Covered Shares” shall
be                    shares of Stock.

 

(d)                                 The “Exercise Price” is $                per
share.

 

Other words and phrases used in this Agreement are defined pursuant to paragraph
17, elsewhere in this Agreement or the Plan.

 

2.  Non-Qualified Stock Option.  This Agreement specifies the terms of the
option (the “Option”) granted to the Participant to purchase the number of
Covered Shares of Stock at the Exercise Price per share as set forth in
paragraph 1.  The Option is not intended to constitute an “incentive stock
option” as that term is used in Code section 422.

 

3.  Date of Exercise.  Subject to the limitations of this Agreement, each
Installment of Covered Shares of the Option shall be exercisable on and after
the Vesting Date for such Installment as described in the following schedule
(but only if the Date of Termination has not occurred before the Vesting Date):

 

 

 

--------------------------------------------------------------------------------


 

 

INSTALLMENT

 

VESTING DATE APPLICABLE TO INSTALLMENT

1/3 of Covered Shares

 

One year anniversary of the Grant Date

1/3 of Covered Shares

 

Two year anniversary of the Grant Date

1/3 of Covered Shares

 

Three year anniversary of the Grant Date

 

Notwithstanding the foregoing provisions of this paragraph 3, the Option shall
become vested and exercisable as follows:

 

(a)                                  The Option shall become fully exercisable
upon the Date of Termination, if the Date of Termination occurs by reason of the
Participant’s death or Disability.

 

(b)                                 The Option shall become fully exercisable
upon a Change in Control that occurs on or before the Date of Termination.

 

(c)                                  If the Option is not fully exercisable upon
the Participant’s Date of Termination, and the Participant’s Date of Termination
occurs because of Retirement, then, for purposes of this paragraph 3 and subject
to paragraph 17(g), the Participant shall be treated as though employed by the
Company and Subsidiaries after the Participant’s actual Date of Termination
until the one-year anniversary of the Date of Termination.

 

Subject to paragraph (c) above, the Option may be exercised on or after the Date
of Termination only as to that portion of the Covered Shares for which it was
exercisable immediately prior to (or became exercisable on) the Date of
Termination.  Notwithstanding the foregoing provisions of this paragraph 3, as
of the Participant’s Date of Termination for Cause, the Option shall be canceled
as to any Covered Shares as to which it has not previously been exercised.

 

4.  Expiration.  The Option shall not be exercisable after the Company’s close
of business on the last business day that occurs prior to the Expiration Date. 
The “Expiration Date” shall be the earliest to occur of:

 

(a)                                  the ten-year anniversary of the Grant Date;

 

(b)                                 if the Participant’s Date of Termination
occurs by reason of death or Disability, the two-year anniversary of such Date
of Termination;

 

(c)                                  if the Participant’s Date of Termination
occurs for Cause, the Date of Termination;

 

(d)                                 if the Participant’s Date of Termination
occurs because of the Participant’s Retirement, the two-year anniversary of the
Date of Termination, subject to paragraph 17(g); or

 

(e)                                  if the Participant’s Date of Termination
occurs for any reason other than those listed in subparagraph (b), (c), or
(d) of this paragraph 4, the 90 day anniversary of such Date of Termination.

 

 

2

--------------------------------------------------------------------------------


 

 

Notwithstanding the foregoing provisions of this paragraph 4, if a Change in
Control occurs on or before the Participant’s Date of Termination, the
Expiration Date shall be the earlier of the two-year anniversary of the Change
in Control or the ten-year anniversary of the Grant Date (without regard to
whether the Participant’s Date of Termination occurs after the Change in
Control).

 

5.  Method of Option Exercise.  Subject to this Agreement and the Plan, the
Option may be exercised in whole or in part by filing a written notice with the
Secretary of the Company at its corporate headquarters prior to the Company’s
close of business on the last business day that occurs prior to the Expiration
Date.  Such notice shall specify the number of shares of Stock which the
Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s
election.  Payment shall be by cash or by check payable to the Company.  Except
as otherwise provided by the Committee before the Option is exercised: (i) all
or a portion of the Exercise Price may be paid by the Participant by delivery of
shares of Stock owned by the Participant and acceptable to the Committee having
an aggregate Fair Market Value (valued as of the date of exercise) that is equal
to the amount of cash that would otherwise be required; and (ii) the Participant
may pay the Exercise Price by authorizing a third party to sell shares of Stock
(or a sufficient portion of the shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise.  The Option
shall not be exercisable if and to the extent the Company determines that such
exercise would violate applicable state or Federal securities laws or the
rules and regulations of any securities exchange on which the Stock is traded. 
If the Company makes such a determination, it shall use all reasonable efforts
to obtain compliance with such laws, rules and regulations.  In making any
determination hereunder, the Company may rely on the opinion of counsel for the
Company.

 

6.  Withholding.  All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes.  At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income).

 

7.  Transferability.  Except as otherwise provided by the Committee, the Option
is not transferable other than as designated by the Participant by will or by
the laws of descent and distribution, and during the Participant’s life, may be
exercised only by the Participant.

 

8.  Cancellation and Rescission of Options.

 

(a)                                  The Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict the Option at any time if the
Participant engages in any “Detrimental Activity.”

 

(b)                                 Upon exercise of the Option, the Participant
shall certify, to the extent provided by the Committee, in a manner acceptable
to the Committee, that the Participant is not engaging

 

 

4

--------------------------------------------------------------------------------


 

 

and has not engaged in any Detrimental Activity.  In the event a Participant has
engaged in any Detrimental Activity prior to, or during the twelve months after,
any exercise of the Option, such exercise may be rescinded by the Committee
within two years thereafter.  In the event of any such rescission, the
Participant shall pay to the Company the amount of any gain realized as a result
of the rescinded exercise, in such manner and on such terms and conditions as
may be required, and the Company shall be entitled to set-off against the amount
of any such gain any amount owed to the Participant by the Company and/or
Subsidiary.

 

9.  Heirs and Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement and the Plan.  The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Committee in such form and at such
time as the Committee shall require.  If a deceased Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant.  If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

10.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons.  The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Cause or Detrimental Activity, and if the Participant fails to
provide such information, the Committee may conclude that the Participant is not
in compliance with such requirements.

 

11.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

 

5

--------------------------------------------------------------------------------


 

12.  Not an Employment Contract.  The Option will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

 

13.  Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

14.  Fractional Shares.  In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
the Plan or otherwise, the Company will be entitled to pay to the Participant an
amount equal to the fair market value of such fractional share.

 

15.  No Rights As Shareholder.  The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

 

16.  Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

17.  Definitions.  For purposes of this Agreement, words and phrases shall be
defined as follows:

 

(a)                                  Cause.  The term “Cause” shall mean (i) the
rendering of services for any organization or engaging directly or indirectly in
any business which is or becomes competitive with the Company or the
Subsidiaries (including, without limitation, AMBAC Financial Group Inc.,
Berkshire Hathaway Financial Guaranty, CIFG Group, Financial Guaranty Insurance
Company, Financial Security Assurance Inc., MBIA, Inc., Radian Group Inc. and
Security Capital Assurance Ltd.), or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company or the
Subsidiaries; (ii) the disclosure to anyone outside the Company or the
Subsidiaries, or the use in other than the Company’s or the Subsidiaries’
business, without prior written authorization from the Company or the
Subsidiaries, of any confidential information or material, relating to the
business of the Company or the Subsidiaries, acquired by the Participant either
during or after employment with the Company or the Subsidiaries; (iii) a
violation of any rules, policies, procedures or guidelines of the Company or the
Subsidiaries, including but not limited to the Company’s Code of Conduct, Policy
on Trading in Assured Guaranty Ltd. Securities, Management Stock Ownership
Guidelines and other business conduct guidelines; (iv) any attempt directly or
indirectly to induce any employee of the Company to be employed or perform
services elsewhere or any attempt directly or indirectly to solicit the

 

 

6

--------------------------------------------------------------------------------


 

trade or business of any current or prospective customer, supplier or partner of
the Company; (v) the Participant being convicted of, or entering a guilty plea
with respect to, a crime, whether or not connected with the Company; or (vi) any
other conduct or act determined to be injurious, detrimental or prejudicial to
any interest of the Company.

 

(b)                                 Change in Control.  The term “Change in
Control” shall be defined as set forth in the Plan.

 

(c)                                  Date of Termination.  A Participant’s “Date
of Termination” means, with respect to an employee, the date on which the
Participant’s employment with the Company and Subsidiaries terminates for any
reason, and with respect to a Director, the date immediately following the last
day on which the Participant serves as a Director; provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s transfer
of employment between the Company and a Subsidiary or between two Subsidiaries;
further provided that a Date of Termination shall not be deemed to occur by
reason of a Participant’s cessation of service as a Director if immediately
following such cessation of service the Participant becomes or continues to be
employed by the Company or a Subsidiary, nor by reason of a Participant’s
termination of employment with the Company or a Subsidiary if immediately
following such termination of employment the Participant becomes or continues to
be a Director; and further provided that a Participant’s employment shall not be
considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant’s employer.

 

(d)                                 Detrimental Activity.  The term “Detrimental
Activity” shall mean the occurrence of actions as set forth under the definition
of “Cause” above.

 

(e)                                  Director.  The term “Director” means a
member of the Board of Directors of Assured Guaranty Ltd., who may or may not be
an employee of the Company or a Subsidiary.

 

(f)                                    Disability.  The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 120 days.

 

(g)                                 Retirement.  “Retirement” of a Participant
will be determined in accordance with the following:

 

(i)  Retirement shall mean the occurrence of a Participant’s Date of Termination
with the consent of the Participant’s employer after the Participant has
completed five years of service and attained age 55.

 

(ii)  For purposes of defining “Retirement,” years of service shall be
determined in accordance with rules which may be established by the Committee,
and shall take into account service with the Company and the Subsidiaries.  If,
on or before the date of the initial public offering of stock of the Company,
the Participant was employed by the

 

 

 

7

--------------------------------------------------------------------------------


 

Company or its Subsidiaries, years of service shall also include service with
ACE Limited and its subsidiaries occurring prior to such initial public
offering.

 

(iii)  Notwithstanding that the Participant’s Date of Termination satisfies the
requirements of paragraph (i) above, the Participant will not be considered to
have retired (or have terminated by reason of Retirement) with respect to any
unexercised portion of the Option if the Committee determines that the
Participant has provided significant commercial or business services to any one
or more persons or entities on or before the Option exercise, regardless of
whether such entity is owned or controlled by the Participant; provided that the
Participant may devote reasonable time to the supervision of his personal
investments, and activities involving professional, charitable, community,
educational, religious and similar types of organizations, speaking engagements,
membership on the boards of directors of other organizations, and similar types
of activities, to the extent that the Committee, in its discretion, determines
that such activities are consistent with the Participant’s Retirement.

 

(iv)  At the request of the Committee, and as a condition of exercising the
Option, the Participant shall be required to provide a listing of the activities
engaged in by the Participant following the Participant’s Date of Termination
and prior to such exercise and such other information that the Committee
determines may be necessary from time to time to establish whether the
Participant has acted in a manner that is consistent with the requirements of
paragraph (iii).  Such listing and information shall be provided promptly by the
Participant, but in no event more than 10 days after written request is
delivered to the Participant.

 

(v)  At the request of the Participant, the Committee shall determine whether a
proposed activity of the Participant will be consistent with the requirements of
paragraph (iii).  Such request shall be accompanied by a description of the
proposed activities, and the Participant shall provide such additional
information as the Committee may determine is necessary to make the
determination.  Such a determination shall be made promptly, but in no event
more than 30 days after the written request, together with any additional
information requested of the Participant, is delivered to the Committee.

 

(vi)  If, prior to the exercise of the Option with respect to a portion of the
Covered Shares (including the exercise with respect to all the Covered Shares),
the Participant engages in one or more activities that the Committee determines
to be inconsistent with Retirement, as set forth in paragraph (iii) above, the
right to exercise the Option with respect to a portion of the Covered Shares
(including the exercise with respect to all the Covered Shares) as of or after
the date the Participant first engages in such activities may be canceled by the
Committee.  If, after the Option has been exercised with respect to all or any
portion of the Covered Shares, the Committee determines that the Participant
engaged in activities prior to such exercise that are inconsistent with
Retirement, as set forth in paragraph (iii) above, such exercise may be
rescinded by the Committee within two years after the exercise.  In the event of
any such rescission, the Participant shall pay to the Company the amount of any
gain realized as a result of the rescinded exercise, in such manner and on such
terms and conditions as may be required by the Committee, and the Company shall
be entitled to set-off against the amount of any such gain any amount

 

 

8

--------------------------------------------------------------------------------


 

owed to the Participant by the Company and/or Subsidiary.  For the avoidance of
doubt, it is recited that the cancellation of the right to exercise the Option
shall include cancellation of the right to vest in the Option.

 

(h)                                 Plan Definitions.  Except where the context
clearly implies or indicates the contrary, a word, term, or phrase used in the
Plan is similarly used in this Agreement.

 

IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

Agreed Upon:

 

 

 

 

 

 

 

Assured Guaranty Ltd.

 

Participant:

 

 

 

9

--------------------------------------------------------------------------------
